DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to apparatus for producing metal, classified in F27D3/1518, F27D3/1536.
II. Claims 11-14, drawn to method of producing metal, classified in F27B14/0806.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus such a crucible furnace with a side tapping spout. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions .
Applicant is advised that the reply to this requirement to be complete must 
include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Attorney Martin G. Belisario on 06/09/2021 a provisional election was made without traverse to prosecute the invention of group I, s 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 are withdrawn from further consideration by the examiner, 
37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
6.	Claims 3, 6 and 7 are objected to because of the following informalities: 
	In claims 3, lines 1-2, “a support plate stably associated with the covering panel” could be replaced with -- a support plate stably attached to the covering panel--.
In claim 6, lines 3-4, “open position, possibly through intermediate inclined positions” is not a positive recitation and so could be replaced with --open position, through intermediate inclined positions--.
In claim 7, line 7, “a second pin, possibly distinct from said first pin” is not a positive recitation and so could be replaced with -- a second pin, distinct from said first pin--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 

Claim 1 recites the limitation "the upper part" in line 3.  There is insufficient 
antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transfer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the selectively delivery" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bulk" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the phrase “even only” is construed by the Examiner to read on either "for example" or “preferably” and therefore renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4, the phrase "for example" recited at the beginning of line 4 renders the claim indefinite because it is unclear whether the limitation(s) following the 
phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the introduction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the movement" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the inclination" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

CLAIM INTERPRETATION
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the 
following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient 
structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting 
sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

11.	Claim 1 recites the limitation “means for tapping.....”, this limitation  

because it uses “means” coupled with functional language “for tapping” without reciting 
sufficient structure to achieve the function.  
Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the recited means is described in the specification page 14, line 15 for example as component (14). 
Claim 1 recites the limitation “unit for delivering…”, this limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses use a generic placeholder  “unit” coupled with functional language “for delivering” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
Claim 1 recites the limitation “support means configured to…”, this limitation has 
been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses “means” coupled with functional language “configured to rotatably support” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the recited support means is described in the specification page 7, lines 26-28 for example as component (19). 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over 

	Regarding claims 1 and 2, Longo teaches an apparatus for the production of 
metal (see abstract, column 1, lines 15-27 and figures 5A-5C) comprising: a furnace (99, see figures 5A-5C and column 6, lines 55-62 and column 7, line 60-column 8, line 29) for melting metal provided with a crucible (reads on the furnace chamber 50, see column 1, lines 15-20, column 7, lines 1-8, column 8, lines 1-5 and figures 5A-5C) inside which a metal charge is melted, and with a covering panel (reads on the furnace sump panel 88, see figures 5A-6C, column 7, line 61-column 8, line 5 and column 9, lines 20-41) disposed on an upper part (see figures 5A-6C), said furnace (99) being provided with means (tapping hole 90 see figures 5A-6C , and column 7, line 60-column 8, line 53) for tapping a liquid metal disposed on the bottom of said crucible (see figures 5A-6C) and comprising a tapping channel (reads on the channel defined within the tapping hole (see hole 90 see figures 5A-6C , and column 7, line 60-column 8, line 53) for the transfer of said liquid metal from the furnace (see abstract, column 1, lines 15-20), a unit (1, see figures 1 and 2, 5A-6C, column 6, lines 20-68 and column 11, lines 10-60) for delivering inert material  comprising a delivery device (reads on the mobile reservoir assembly 12, see figures 1 and 2, 5A-6C, column 6, line 40-column 7, line 8 and column 11, lines 10-60)  for the selective delivery of the inert material into said tapping channel (see figures 1 and 2, 5A-6C, column 6, line 40-column 7, line 8 and column 11, lines 10-60), a hatch unit (reads on the sump panel door 20 see figures 1 and 2, 5A-6C, column 6, lines 20-50column 7, lines 9-33, column 8, lines 1-30 and column 11, lines 10-60) disposed on said covering panel and configured to allow access to the inside of said crucible for the delivery of said inert material (see figures 1 and 2, 5A-6C, column 6, 

         The delivery device (12) of Longo is supported by a stationary support column or 
pedestal  (17, see column 6, lines 40-58 and  figures 1-4) and configured to be linearly retractable  from an operative condition, in which it faces toward said furnace and is aligned with the hatch unit (door 20, see figures 1-4 and column 6, lines 40-58), to a stand-by or parked condition (see figures1-4 and column 6, lines 20-58) in which it is disposed outside the bulk of the furnace, and vice versa. Thus, Longo teaches a delivery device that is supported to be retractable between an operative condition and a stand-by or parked condition but not rotatable in the same respect as claimed. In this instant case since no new or unexpected results has been shown to arise from the instant recited delivery device configuration or rotatably manner of movement. Therefore motivation to alter the movement of the delivery device of Longo to any other equally effective and efficient form of movement, including that instantly recited would have been a modification obvious to one of ordinary skill in the art at the time the invention was made since it is well settled that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Also see MPEP 2144.04.IV.B.

Allowable Subject Matter
14.	Claims 3-10 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening 

The following is a statement of reasons for the indication of allowable subject 
matter: Longo is the closest art of record but differs from the instant claims invention by failing to teach and/or adequately suggest as:
As in claim 3: a hatch unit that comprises a support plate, stably attached to 
a covering panel, and provided with an aperture and a closing door, configured to allow or prevent access to the aperture, said closing door being provided with a central aperture and an access panel configured to selectively open and close the central aperture. 	As in claim 10: a delivery device that comprises a fixed support structure configured to slidably house a mobile storage and delivery structure, said fixed support structure being pivoted to the mobile base so as to adjust an inclination of the delivery device on a vertical plane.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fuchs et al. (US 5,914,087), Weber et al. (US 4,736,930) and Hwang et al. (KR20130122112) are also cited in PTO-892.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733